Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 1 of 8 PageID# 1496


                                                                         p              a.           In)
                      IN THE     UNITED   STATES DISTRICT       COURT
                     FOR THE     EASTERN DISTRICT
                                   Richmond Division
                                                         OF VIRGINIA
                                                                         r        MAY 1 3 2021
                                                                                                      3/
                                                                             CLhnK, U.y. DISTRICT COURT
                                                                                   RICHMOND. VA

 UNITED    STATES    OF AMERICA


 V                                                       Criminal No.    3:18crl0-02
                                                         Criminal No.    3:19cr3


 BANITA BRANDISE       SAFFORE




                                  MEMORANDUM OPINION


         This matter       is   before    the    Court on the    defendant's pro se

 Letter Motion for Compassionate Release                  {ECF No.    152 in Criminal

 No.    3:18crl0-02),      the defendant's MOTION FOR COMPASSIONATE RELEASE

 PURSUANT TO     §   603(b)     OF FIRST STEP ACT         (ECF No.    163,    18crl0 and

 ECF No. 31 in Criminal No. 3:19cr3), the United States Response in

 Opposition to Defendant's Motion for Compassionate Release                              (ECF

 Nos.    171 and 39),      and MS.   SAFFORE'S REPLY IN SUPPORT OF MOTION FOR

 COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b)                    OF THE FIRST STEP

 ACT    (ECF Nos.    172 and 40) .        For the reasons set forth below,                the

 defendant's pro se Letter Motion for Compassionate Release                              (ECF

 No.    152)   and   the    defendant's         MOTION   FOR   COMPASSIONATE       RELEASE

 PURSUANT TO §       603(b)     OF FIRST STEP ACT        (ECF Nos.   163 and 31)        will

 be denied.
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 2 of 8 PageID# 1497
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 3 of 8 PageID# 1498
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 4 of 8 PageID# 1499
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 5 of 8 PageID# 1500
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 6 of 8 PageID# 1501
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 7 of 8 PageID# 1502
Case 3:18-cr-00010-REP-EWH Document 176 Filed 05/13/21 Page 8 of 8 PageID# 1503
